[Cite as State v. Beadle, 2013-Ohio-5659.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 5-13-08

        v.

JOSEPH B. BEADLE,                                         OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Hancock County Common Pleas Court
                            Trial Court No. 2012 CR 24

                                      Judgment Affirmed

                           Date of Decision: December 23, 2013




APPEARANCES:

        Sarah M. Schregardus for Appellant

        Mark C. Miller and Elizabeth H. Smith for Appellee
Case No. 5-13-08


SHAW, J.

       {¶1} Defendant-appellant, Joseph B. Beadle (“Beadle”) appeals the

February 11, 2013 judgment of the Hancock County Court of Common Pleas

journalizing his conviction by a jury for one count of possession of cocaine, in

violation of R.C. 2925.11(A), and sentencing him to serve five years of

community control.

       {¶2} On the night of January 22, 2012, Trooper Justin Craig of the Ohio

State Highway Patrol was on stationary patrol on I-75 in Hancock County when he

noticed a 1998 Honda Accord travelling with one headlight not illuminated.

Trooper Craig followed the vehicle and observed it drift over the center line by

half a car length. Trooper Craig activated his overhead lights and sirens to initiate

a traffic stop and the vehicle pulled over to the berm.

       {¶3} Trooper Craig approached the vehicle and the driver gave Trooper

Craig a Tennessee I.D. Card identifying himself as the defendant, Beadle. Trooper

Craig also observed a female seated in the front passenger seat. Trooper Craig

advised Beadle that the reason for the stop was the unilluminated headlight and

asked Beadle if the vehicle belonged to him. Beadle stated that the vehicle was his

cousin’s.

       {¶4} Trooper Craig returned to his patrol cruiser and ran a search of

Beadle’s name through a Tennessee database which revealed that Beadle’s


                                         -2-
Case No. 5-13-08


driver’s license was suspended.      Trooper Craig approached the vehicle for a

second time to inquire about Beadle’s license suspension. When he arrived at the

vehicle, the female passenger, identified as Martina Davis, informed him that she

had the vehicle’s owner on the phone and could prove that they had permission to

use the vehicle. Trooper Craig believed this to be an odd statement given the fact

that he never questioned Beadle’s response regarding the ownership of the vehicle.

Trooper Craig testified that this statement coupled with Beadle’s license

suspension caused him to be suspicious. As a result, he asked Beadle to exit the

vehicle and placed him in the cruiser so that he could investigate further.

       {¶5} Trooper Craig then observed Beadle begin to cry as he brought Beadle

back to his cruiser. Trooper Craig conducted a consensual pat-down frisk for

weapons of Beadle’s outer garments and then placed Beadle in the right front

passenger seat of the cruiser. Once seated, Trooper Craig asked Beadle about his

travel plans. Beadle responded that they were coming from Columbus and were

just driving around. When asked about the passenger, Beadle explained that he

did not know her name and only knew her as “Big Red.”

       {¶6} Trooper Craig left Beadle in his cruiser and approached the passenger,

Martina, who was still seated in the vehicle. Trooper Craig recalled that Martina

did not appear to be nervous and informed him that they were driving to Toledo to

visit family.


                                         -3-
Case No. 5-13-08


       {¶7} Trooper Craig returned to his cruiser to further question Beadle. Upon

his return, he noticed Beadle had his arms and hands down by his feet. Beadle

also had papers in his hand and looked as if he had just been emptying his pockets.

Beadle then showed Trooper Craig a plane ticket to prove that he had flown into

Columbus from Tennessee a couple days ago. Suspicious about the differing

stories he heard from Beadle and Martina regarding their travel plans, Trooper

Craig asked Beadle if he had family in Toledo and why he claimed to not know

Martina well when they both claimed to know the cousin who owned the vehicle.

Beadle responded that he did not have any family in Toledo and that he was “just

trying to get a piece of Martina.”         (Doc. No. 104 at 186).        During this

conversation, Trooper Craig observed Beadle’s chest rising and falling extremely

rapidly and that he was very nervous. Based on Beadle’s suspended driver’s

license, the story about the owner of the car, the conflicting stories regarding their

travels, and the degree of Beadle’s nervousness, Trooper Craig radioed dispatch

for a canine unit to come to the scene.

       {¶8} Shortly thereafter, Deputy Miller of the Hancock County Sheriff’s

Office arrived on the scene with his canine, Kevin. Sergeant Walter of the Ohio

State Highway Patrol also arrived as backup. Martina was removed from the

vehicle, patted down, and her purse was searched prior to being placed directly

behind Beadle in Trooper Craig’s cruiser.


                                          -4-
Case No. 5-13-08


       {¶9} Deputy Miller performed a canine search on the vehicle.         Canine

Kevin positively alerted to the presence of narcotics on the driver’s side door.

Trooper Craig then advised Beadle of his rights and asked him if there was

anything illegal in the vehicle, to which Beadle responded no. Trooper Craig then

performed a search of the vehicle, however, no drugs were found.

       {¶10} Trooper Craig returned Martina, who had a valid driver’s license, to

the vehicle. He then asked Beadle if he could perform a search of his person.

Beadle consented. Trooper Craig searched Beadle outside his cruiser and found a

wadded up napkin in one of the coat pockets. As Trooper Craig unfolded it, the

wind blew away white power that was contained inside. Trooper Craig also found

$2,708.00 in cash in another one of Beadle’s pockets. Beadle told Trooper Craig

that his mother died in September and the money was part of his inheritance.

Having no reason to further detain them, Trooper Craig told Beadle and Martina

that they were free to leave.

       {¶11} When Trooper Craig returned to his cruiser, he looked under the

front passenger seat as it was customary for him to do when a person had been

alone in the cruiser. There, he located a cigarette pack underneath the seat an inch

and a half to two inches from where Beadle’s heels had just been. Inside the

cigarette pack, Trooper Craig found two cigarettes and a white rock which he




                                        -5-
Case No. 5-13-08


suspected to be crack cocaine. Upon finding the items, Trooper Craig quickly

returned to the vehicle, which was still parked on the berm, and arrested Beadle.

      {¶12} On January 24, 2012, Beadle was indicted on one count of

possession of cocaine, in violation of R.C. 2925.11(A), a felony of the fifth

degree. Beadle was represented by the Hancock County Public Defender. On

March 2, 2012, Beadle filed a motion complaining that his counsel did not

communicate with him enough and requested the court to appoint him a specific

attorney of his choosing. Beadle’s counsel at the time also filed a motion to

withdraw from his representation citing a breakdown in communication and

irreconcilable differences. The trial court subsequently allowed Beadle’s counsel

to withdraw and honored Beadle’s request by appointing the attorney requested by

Beadle in his motion.

      {¶13} On January 28 and 29, 2013, the trial court conducted a jury trial in

the case. On the morning of the trial before the jury was empaneled, Beadle orally

made a request for new counsel. After further inquiry on the record, the trial court

denied Beadle’s request finding that Beadle failed to raise sufficient grounds to

allow him to obtain new counsel.        The case then proceeded to trial.       The

prosecution presented the testimony of four witnesses, who included: Trooper

Craig, Sergeant Walter, Deputy Miller, and Jacqueline Smith, a criminalist with




                                        -6-
Case No. 5-13-08


the Ohio State Highway Patrol crime lab who tested the white substance found in

the cigarette pack. Beadle did not present any evidence in his defense.

      {¶14} After hearing the evidence, the jury found Beadle guilty of

possession of cocaine. The trial court sentenced Beadle to serve five years of

community control.

      {¶15} Beadle now appeals and presents the following assignments of error

for our review.

                       ASSIGNMENT OF ERROR NO. I

      THE TRIAL COURT ERRED WHEN IT REFUSED TO
      ALLOW JOSEPH BEADLE TO HIRE COUNSEL IN
      VIOLATION OF HIS CONSTITUTIONAL RIGHTS UNDER
      THE SIXTH AMENDMENT TO THE UNITED STATES
      CONSTITUTION.

                      ASSIGNMENT OF ERROR NO. II

      THE TRIAL COURT VIOLATED JOSEPH BEADLE’S
      RIGHT TO DUE PROCESS AND A FAIR TRIAL WHEN, IN
      THE ABSENCE OF SUFFICIENT EVIDENCE, THE TRIAL
      COURT CONVICTED BEADLE OF POSSESSION OF
      DRUGS. FIFTH AND FOURTEENTH AMENDMENTS TO
      THE UNITED STATES CONSTITUTION AND SECTION 16,
      ARTICLE I OF THE OHIO CONSTITUTION.

                      ASSIGNMENT OF ERROR NO. III

      THE TRIAL COURT VIOLATED JOSEPH BEADLE’S
      RIGHTS TO DUE PROCESS AND A FAIR TRIAL WHEN IT
      ENTERED A JUDGMENT OF CONVICTION FOR
      POSSESSION OF COCAINE, WHEN THAT JUDGMENT
      WAS AGAINST THE MANIFEST WEIGHT OF THE
      EVIDENCE. FIFTH AND FOURTEENTH AMENDMENTS

                                        -7-
Case No. 5-13-08


      TO THE UNITED STATES CONSTITUTION AND SECTION
      16, ARTICLE I OF THE OHIO CONSTITUTION.

                           First Assignment of Error

      {¶16} In his first assignment of error, Beadle claims that the trial court

erred when it denied his second request for new counsel. In support of his claim,

Beadle argues that his Sixth Amendment right to counsel was violated and that

granting his request would not have further delayed the proceedings or prejudiced

the prosecution’s case. However, Beadle fails to mention on appeal that his

request to substitute counsel was not made until the morning of his trial. The

following conversation transpired on the record regarding Beadle’s request for

new counsel.

      Trial Court: Okay. Jury has been summoned. They have been
      checked in in the reception area in the basement. They have
      viewed the jury instructional video, and it’s my understanding
      they are ready to proceed.

      [Defense Counsel], you brought a matter to the Court’s attention
      in Chambers that I think we need to put on the record about the
      Defendant’s desires concerning your continued representation,
      is that correct?

      Defense Counsel: That is correct, Your Honor. When I arrived
      at the courthouse I was talking to my client about some
      preliminary matters involving the trial. At that time he
      indicated to me that he wished to relieve me of my
      representation of him and he was going to seek to retain his own
      counsel. I indicated to him that I would bring that to the
      Prosecutor’s attention and to the Court’s attention, which I did
      in Chambers. And then indicated again that he might have to
      make that request to you in court as well.

                                       -8-
Case No. 5-13-08



      Trial Court: Okay. Mr. Beadle, what’s the story here?

      Beadle: Your Honor, I feel like my lawyer doesn’t feel
      confidence in fighting this case for me. And I feel like I’m being
      coerced into a plea of guilty. So I would rather try to get my
      own attorney so I can get some more legal advise [sic] on the
      situation.

      Trial Court: Well, Mr. Beadle, my file notes reflect that the case
      started with the Public Defender’s Office representing you[.]

      Beadle: Yes, sir.

      Trial Court: And you and [Public Defender] parted way [sic].
      In other words, you didn’t like his representation so the court
      appointed [Defense Counsel] to you. During the course of
      representation here [Defense Counsel] filed something called a
      motion for intervention in lieu of conviction, which if granted
      and you had completed that intervention program the case
      would have been dismissed. We had another hearing then and
      you told him to withdraw the motion, which he did. We’ve had
      it set for trial two or three times, and I don’t understand how
      you’re being coerced into entering a plea when we’ve got a jury
      out in the hallway ready to get started if you want to have a jury
      trial.

      ***

      Trial Court: * * * Public Defender has time in this case.
      [Defense Counsel] has time in this case. I am not finding that
      you’re giving me a reason to give you a new lawyer. You’re
      saying you don’t want to be coerced into entering a plea. You’re
      not. We have a jury here. [Defense Counsel], you prepared to
      go forward today?

      Defense Counsel: Yes, Your Honor.




                                     -9-
Case No. 5-13-08


       Trial Court: So, I guess I’m not following the logic and
       reasoning, Mr. Beadle. If there’s anything else, now is the time
       put it on the record and we’ll try to figure this thing out.

(Doc. No. 104 at 6-8). The trial court then engaged in a lengthy discussion with

Beadle and thoroughly addressed all of Beadle’s concerns. Notably, none of

Beadle’s complaints indicated that his trial counsel was not competent to represent

him in his defense nor did he provide any valid reason for why the trial should not

proceed forward.     Accordingly, the trial court found Beadle failed to raise

sufficient grounds to allow him to terminate his trial counsel’s representation and

denied Beadle’s request for new counsel.

       {¶17} “The trial court may deny the request to substitute counsel if the

complaint is unreasonable.” State v. Conway, 108 Ohio St.3d 214, 2006-Ohio-

791, ¶ 148. “Factors to consider in deciding whether a trial court erred in denying

a defendant’s motion to substitute counsel include the timeliness of the motion; the

adequacy of the court’s inquiry into the defendant’s complaint; and whether the

conflict between the attorney and client was so great that it resulted in a total lack

of communication preventing an adequate defense.” State v. Jones, 91 Ohio St.3d

335, 342, 2001-Ohio-57. The trial court’s decision is reviewed under an abuse of

discretion standard. State v. Cowans, 87 Ohio St.3d 68, 73, 1999-Ohio-250.




                                        -10-
Case No. 5-13-08


       {¶18} Here, there is nothing in the record to substantiate Beadle’s claim

that the trial court erred in denying his request for new counsel. To the contrary,

granting Beadle’s last minute request may have been prejudicial to the

prosecution’s case and would have only served to further delay the trial court

proceedings. Therefore, we do not find the trial court’s decision to deny Beadle’s

request to be an abuse of discretion and overrule the first assignment of error.

                      Second and Third Assignments of Error

       {¶19} In his second and third assignments of error, Beadle argues that his

conviction for possession of cocaine was not supported by sufficient evidence and

was against the manifest weight of the evidence.

       {¶20} When reviewing the sufficiency of the evidence, “[t]he relevant

inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of

the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259

(1981), paragraph two of the syllabus.

       {¶21} In determining whether a conviction is against the manifest weight of

the evidence, a reviewing court must examine the entire record, “ ‘[weigh] the

evidence and all reasonable inferences, consider the credibility of witnesses and

[determine] whether in resolving conflicts in the evidence, the [trier of fact]

clearly lost its way and created such a manifest miscarriage of justice that the


                                         -11-
Case No. 5-13-08


conviction must be reversed and a new trial ordered .’ ” State v. Thompkins, 78

Ohio St.3d 380, 387 (1997), quoting State v. Martin, 20 Ohio App.3d 172, 175

(1st Dist.1983).   A reviewing court must, however, allow the trier of fact

appropriate discretion on matters relating to the weight of the evidence and the

credibility of the witnesses. State v. DeHass, 10 Ohio St.2d 230, 231 (1967).

       {¶22} Beadle was convicted of possession of cocaine, in violation of R.C.

2925.11(A), which states in relevant part.

       (A) No person shall knowingly obtain, possess, or use a
       controlled substance or a controlled substance analog.

Subsection (C) of R.C. 2925.11 further provides, in pertinent part:

       (C) Whoever violates division (A) of this section is guilty of one
       of the following:

       (4) If the drug involved in the violation is cocaine or a
       compound, mixture, preparation, or substance containing
       cocaine, whoever violates division (A) of this section is guilty of
       possession of cocaine. The penalty for the offense shall be
       determined as follows:

       (a) Except as otherwise provided in division (C)(4)(b), (c), (d),
       (e), or (f) of this section, possession of cocaine is a felony of the
       fifth degree, and division (B) of section 2929.13 of the Revised
       Code applies in determining whether to impose a prison term on
       the offender.

       {¶23} At trial, Jacqueline Smith, the criminalist for the Ohio State Highway

Patrol, testified that she analyzed the white powder located in the cigarette pack

found underneath the front passenger seat of Trooper Craig’s cruiser.           She


                                       -12-
Case No. 5-13-08


identified the powder as cocaine hydrochloride, a Schedule II Controlled

Substance derived from coca leaves. Ms. Smith further testified that the substance

found in the cigarette pack weighed 0.17 grams.

       {¶24} On appeal, Beadle contends the prosecution failed to prove beyond a

reasonable doubt that he knowingly possessed the cocaine found in Trooper

Craig’s cruiser. Specifically, Beadle argues that the passenger, who was also

placed in the cruiser, could have put the cigarette pack containing the cocaine

under the cruiser’s front passenger seat.

       {¶25} The trial court advised the jury on the legal definition of

“knowingly” and “possession” according to the law as set forth in R.C.

2901.22(B), R.C. 2925.01(K), the Ohio Jury Instructions, and relevant case law.

       Knowingly. A person acts knowingly regardless of his purpose
       when he is aware that his conduct will probably cause a certain
       result or will probably be of a certain nature. A person has
       knowledge of circumstances when he is aware that such
       circumstances probably exists.

       Since you cannot look into the mind of another, knowledge is
       determined from all the facts and circumstances in evidence.
       You will determine from these facts and circumstances whether
       there existed at the time in the mind of the Defendant an
       awareness of the probability that he possessed cocaine.

       ***

       Possess. Possess means having control over a thing or substance,
       but not inferred solely from mere access to the thing or
       substance through ownership or occupation of the premises
       upon which the thing or substance is found.

                                        -13-
Case No. 5-13-08



       Drug possession may be shown by either actual or constructive
       possession. An individual is in constructive possession when he
       is able to exercise dominion and control over an item even
       though it is not in his physical possession. Dominion and control
       may be proven by circumstantial evidence alone. Ownership of
       the drugs need not be established for constructive possession.

       The issue of whether a person charged with drug possession
       knowingly possessed a controlled substance is to be determined
       from all the attendant facts and circumstances available.

(Doc. Nos. 58 at 7-8, 105 at 329-30).

       {¶26} Trooper Craig testified at trial that Beadle began crying as he was

taken to Trooper Craig’s cruiser for further questioning. Prior to placing Beadle in

the cruiser, Trooper Craig conducted a pat-down frisk for weapons of Beadle’s

outer garments. Trooper Craig explained that Beadle was wearing multiple layers

of clothing including more than one pair of pants and more than one jacket.

Trooper Craig observed Beadle to be extremely nervous—specifically stating that

he witnessed Beadle’s chest rapidly rising and falling. Upon his return to the

cruiser and after speaking to the passenger, Martina, Trooper Craig noticed

Beadle’s hands and arms positioned down by his feet, where the cigarette pack

containing the cocaine was later found, and it also looked as if Beadle had just

been emptying his pockets.

       {¶27} Trooper Craig also grew suspicious that Beadle was engaged in

criminal activity when he and Martina told different stories about their travel plans


                                        -14-
Case No. 5-13-08


and about their familiarity with each other.                         Trooper Craig also found the

volunteering of information regarding the ownership of the vehicle and Beadle’s

plane ticket to be further suspect.

           {¶28} Canine Kevin alerted to the presence of narcotics on the driver’s side

door, where Beadle had previously been sitting. After the search of the vehicle

revealed no drugs, Trooper Craig conducted a consensual search of Beadle’s

person and found a napkin containing white powder and $2,708.00 in Beadle’s

pockets. Trooper Craig testified that it was unusual for a person to be carrying

such a substantial amount of currency. Trooper Craig stated that he did not search

Martina for a second time because a pat-down search for weapons was conducted

on her and that her purse was also searched prior to being placed in the cruiser.

Trooper Craig stated that no cigarette packs were found on Martina during this

search. He further explained that Martina was a large woman who was wearing

extremely tight clothing and, unlike Beadle’s apparel at the time, it was readily

apparent that there was no contraband or weapons concealed under her clothing.1

He further recalled that, also unlike Beadle, Martina showed no signs of

nervousness during his interactions with her.

           {¶29} Trooper Craig testified that he is in possession of his cruiser at all

times and does not share it with anyone. Although Trooper Craig testified that he


1
    Trooper Craig testified that Martina’s driver’s license listed her as weighing 300 pounds.


                                                      -15-
Case No. 5-13-08


did not search his cruiser prior to starting his shift on the date of Beadle’s arrest,

he also testified that he always performs a search after having someone in the

vehicle and that he searched his cruiser after the last person had been in it.

Trooper Craig described the backseat of his cruiser as “very tight” quarters. (Doc.

No. 104 at 194). He explained that, depending on their size, a person may have

difficulty sitting straight in the seat and would likely have to place his or her feet

sideways. He also recalled that his reconstruction gear was in the backseat at the

time of the stop further limiting the space. Trooper Craig testified that he found

the cigarette pack containing the cocaine underneath the front passenger seat

inches away from where Beadle’s heels had just been. He further stated that it

would have been extremely difficult for Martina to have placed the cigarette pack

under the front seat given her size and the fact that she was sitting sideways in the

backseat and had limited space to move.

       {¶30} Notably, Sergeant Walter’s testimony corroborated Trooper Craig’s

description of Martina as a large woman and Trooper Craig’s testimony that

Martina would have been limited in her movement while seated in the cruiser’s

backseat.

       {¶31} After viewing the evidence in a light most favorable to the

prosecution, we find that any rational trier of fact could have found the essential

elements of the crime of possession of cocaine proven beyond a reasonable doubt.


                                        -16-
Case No. 5-13-08


Specifically, the evidence demonstrated that Beadle’s behavior and conduct during

the stop was consistent with someone who was aware he was in possession of

cocaine. The evidence also established that Beadle was able to exercise dominion

and control over the cigarette pack containing the cocaine while he was seated in

Trooper Craig’s cruiser. With regard to the manifest weight of the evidence, we

note that at trial Beadle was able to advance his defense that Martina was the one

who placed the cigarette pack under the front seat of the cruiser through the cross-

examination of the prosecution’s witnesses. However, the jury as the trier of fact

chose not to believe the theory advocated for by the defense. Accordingly, we

cannot say that the trier of fact clearly lost its way in finding Beadle guilty of

possession of cocaine.     Beadle’s second and third assignments of error are

overruled.

       {¶32} Based on the foregoing, the conviction and sentence of the Hancock

County Court of Common Pleas is affirmed.

                                                               Judgment Affirmed

PRESTON, P.J. and ROGERS, J., concur.

/jlr




                                       -17-